Citation Nr: 0628244	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for a left knee disability (degenerative joint disease), 
effective January 12, 1998.  In April 2004, the veteran 
testified before the Board at a hearing that was held at the 
RO.  In July 2005 and May 2006, the Board remanded the claim 
for additional development.


FINDING OF FACT

The veteran's left knee disability (degenerative joint 
disease) is manifested by extension limited to no more than 
10 degrees, flexion limited to no more than 45 degrees, 
crepitation, occasional instability, and subjective 
complaints of pain.  There is no clinical evidence of 
ankylosis, subluxation, dislocation, or locking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
knee disability have not been met since January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes 5010, 5055, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his left knee disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2005).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 30 percent 
disabling under DC 5262, which contemplates impairment of the 
tibia and fibula.  Other applicable diagnostic codes include 
DCs 5003 (degenerative arthritis), 5010 (traumatic 
arthritis), 5257 (other impairment of the knee), 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Additionally, the veteran has denied 
experiencing locking or dislocation.

While diagnostic codes 5003 and 5010 are applicable, insofar 
as there is current X-ray evidence of degenerative joint 
disease of the left knee, the veteran is already in receipt 
of a 30 percent disability rating under DC 5262, which 
exceeds the maximum rating available under diagnostic codes 
5003 and 5010.  Thus, DCs 5003 and 5010 cannot serve as a 
basis for an increased rating in this particular case.  
Similarly, while laxity has been demonstrated on occasion, DC 
5257 provides for a maximum 30 percent rating for severe 
laxity.  As the veteran is already in receipt of a 30 percent 
rating under DC 5262, DC 5257 cannot serve as the basis for 
an increased rating in this case.  Finally, while there is 
limitation of flexion of the left leg, DC 5260 provides for a 
maximum 30 percent rating for limitation of flexion.  As the 
veteran is already in receipt of a 30 percent rating under DC 
5262, DC 5260 cannot serve as the basis for an increased 
rating in this case.  

Under DC 5262, a 30 percent evaluation is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A maximum 40 percent rating is warranted for 
nonunion of the tibia and fibula, requiring a brace.  
38 C.F.R. § 4.71a, DC 5262.  Here, there is no evidence of 
nonunion of the tibia and fibula.  Additionally, though the 
veteran reportedly wears a knee brace, an October 2002 note 
from the veteran's private physician indicated that the use 
of the knee brace was related to diabetes mellitus and 
hypertension.  In addition, laxity has been demonstrated on 
only one examination between October 1998 and November 2005, 
and that was two and one half years prior to the most recent 
examination in November 2005, on which no laxity was 
demonstrated.  Thus, the criteria for a higher rating of 40 
percent under DC 5262 have not been met.

The Board now turns to the remaining applicable diagnostic 
code, DC 5261.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Treatment records dated from January 2001 to November 2001 
show that in January 2001 the veteran had full extension and 
flexion to 110 degrees with severe crepitus.  In November 
2005, he had extension limited to 10 degrees and flexion to 
85 degrees, with effusion and severe crepitus.

On VA examination in October 1998, he had full extension and 
flexion of the knee, with crepitus.  On VA examination in 
December 1998, he had full extension and flexion to 45 
degrees.  On VA examination in April 2001, he had full 
extension and flexion to 110 degrees.  There was evidence of 
fatigability but no incoordination.  On VA examination in 
March 2002, he had extension limited to 5 degrees and flexion 
to 90 degrees, with mild laxity.  There was evidence of 
moderate to severe fatigability with mild incoordination due 
to laxity of the joint.  Finally, on VA examination in 
September 2005, he had extension limited to 5 degrees and 
flexion to 90 degrees.  Following repetitive use, he had no 
increased pain, fatigue, weakness, lack of endurance, 
incoordination, or additional limitation of motion.  Good 
stability in the left knee was noted.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On all 
examinations since the effective date of service connection, 
the veteran's left knee has had extension limited to no more 
than 10 degrees, or nearly full extension.  Extension limited 
to no more than 10 degrees warrants a noncompensable rating.  
Accordingly, the veteran is not entitled to a rating higher 
than 30 percent for the left knee under DC 5261.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the veteran has been shown to have 
increased pain, fatigue, weakness, and lack of endurance 
following repetitive use.  He walks with an antalgic gait, is 
unable to walk more than 100 feet without the use of an 
assistive device, has great difficulty climbing and ascending 
stairs, and is unable to stoop, kneel, or drive due to his 
left knee disability.  However, the 30 percent evaluation 
already in effect contemplates pain and other limitations due 
to repetitive motion to the extent demonstrated in this 
instance, and also contemplates exacerbations of the service-
connected disability. See 38 C.F.R. § 4.1 (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The Board finds that the functional impairment 
described in the clinical evidence and by the veteran is 
indicative of no more than the impairment contemplated by a 
schedular disability rating of 30 percent granted for his 
left knee under DC 5262.  See 38 C.F.R. §§ 4.40, 4.45; De 
Luca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported on all of 
the above examinations, save one, would be rated 0 percent if 
strictly rated under DC 5260 and DC 5261.  The Board also 
notes that the recent General Counsel Precedent Opinion, 
VAOGCPREC 9-04, does not seem to apply to the veteran's case 
given that he did not meet the criteria for a compensable 
rating under DC 5260, as flexion was limited to no more than 
90 degrees.  VAOGCPREC 9-04 (Sept. 17, 2004).  VAOGCPREC 9-04 
held that separate ratings could be assigned when the 
criteria for a compensable rating under DCs 5260 and 5261 
were met.  Id.  In the present case, there is no basis for a 
compensable rating under DC 5260 or 5261.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not reflect that the veteran's 
left knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, The Board finds that referral for consideration of 
an extra-schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than a 30 
percent rating since January 12, 1998, the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, March 2002, 
and September 2005; rating decisions in September 1999, May 
2001, April 2002, and October 2002; a statement of the case 
in April 2003; and supplemental statements of the case in 
August 2003 and October 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

An initial rating higher than 30 percent for a left knee 
disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


